Case 1:18-cv-01019-MN Document 255 Filed 06/22/20 Page 1 of 2 PageID #: 7990




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                    )
ARCHERDX, INC. and THE GENERAL      )
HOSPITAL CORPORATION d/b/a          )
MASSACHUSETTS GENERAL HOSPITAL, )
                                    )
        Plaintiffs,                 )               C.A. No. 18-1019-MN
                                    )
        v.                          )               DEMAND FOR JURY TRIAL
                                    )
QIAGEN SCIENCES, LLC, QIAGEN LLC    )
f/k/a QIAGEN, INC., QIAGEN BEVERLY, )
LLC f/k/a QIAGEN BEVERLY, INC.,     )
QIAGEN GAITHERSBURG, INC., QIAGEN )
GMBH, QIAGEN N.V. and JONATHAN      )
ARNOLD,                             )
                                    )
        Defendants.                 )

                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached certifications, counsel moves to admit pro

hac vice Leigh J. Martinson, Jill Mello, Keith Toms, and James J. Thomson, of McCarter &

English LLP to represent Plaintiff ArcherDX, Inc. in this matter.



 DATED: June 22, 2020                           MCCARTER & ENGLISH, LLP

                                                /s/ Daniel M. Silver
                                                Daniel M. Silver (#4758)
                                                405 N. King St., 8th Floor
                                                Wilmington, DE 19801
                                                (302)984-6331
                                                dsilver@mccarter.com

                                                Attorney for Plaintiff ArcherDX, Inc.




ME1 33653871v.1
Case 1:18-cv-01019-MN Document 255 Filed 06/22/20 Page 2 of 2 PageID #: 7991




                      [PROPOSED] ORDER GRANTING MOTION

        IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.

Date:
                                                United States District Judge




ME1 33653871v.1
